United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1496
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Marco Antonio Ceja

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                          Submitted: November 10, 2015
                            Filed: November 17, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, BYE, and SHEPHERD, Circuit Judges.
                            ____________

PER CURIAM.

      Marco Ceja directly appeals the sentence imposed by the district court1 after he
pleaded guilty to conspiring to distribute methamphetamine and conspiring to commit


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
money laundering. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence was
unreasonable. We conclude that Ceja’s appeal waiver should be enforced and that the
waiver prevents consideration of his claim. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (de novo review of validity and applicability of appeal waiver);
United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc) (court should
enforce appeal waiver and dismiss appeal where it falls within scope of waiver, plea
agreement and waiver were entered into knowingly and voluntarily, and no
miscarriage of justice would result). Having independently reviewed the record
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for
appeal.

      Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                         -2-